Citation Nr: 0120444	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  01-02 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date prior to August 23, 1993, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
At  Law


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active duty service from November 1952 to 
November 1955.

This appeal arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO), in St. Louis, 
Missouri.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for post-
traumatic stress disorder (PTSD) was not received by VA prior 
to August 23, 1993.

2.  A letter from a private health professional dated in 
September 1993 is the earliest evidence of record reflecting 
a diagnosis of PTSD.


CONCLUSION OF LAW

The requirements for an effective date prior to August 23, 
1993, for a grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. § 
3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
the VA shall make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under  a law administered by 
VA.  In the instant case, the veteran has not identified any 
additional evidence which he has requested VA to assist him 
in obtaining.  Further, the RO has notified the veteran of 
the requirements in law that establish an effective date for 
grants of service connection.  For these reasons, the Board 
finds that VA has complied with the requirements of the VCAA, 
and the Board will proceed to decide the current appeal.  See 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475 § 3(a), 114 Stat. 2096 (2000).

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of an application therefor.  
38 U.S.C.A. § 5110(a); See 38 C.F.R. § 3.400.

With respect to an award of compensation based upon direct 
service connection, the effective date is the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, the effective date is the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 (b)(2).

A claim for entitlement to service connection for post-
traumatic stress disorder (PTSD) was received on August 23, 
1993.  A letter from a private health professional dated in 
September 1993 (and received in April 1994) is the earliest 
evidence of record reflecting a diagnosis of PTSD.

A September 1998 rating decision granted service connection 
for PTSD, effective September 15, 1994.  A May 1999 rating 
decision determined that the grant of service connection for 
the veteran's PTSD should instead be effective August 23, 
1993, the date of the receipt of the veteran's claim.

In correspondence dated September 30, 1999, the veteran's 
attorney advanced three theories for an effective date 
earlier that August 23, 1993.  First, the veteran's 
representative argues that the RO failed to adjudicate an 
April 1968 claim "for service connection" for a psychiatric 
condition.  Second, the veteran contends that the RO's 
purported failure to procure records from the Social Security 
Administration reflecting psychiatric disability effective 
May 1968 "effectively prevented the Rating Decisions of 
5/17/68 and 1/30/73 from becoming final."  Finally, the 
veteran's representative has asserted that "based on the 
discovery of previously unavailable military records, the 
VARO is required to reconsider the prior Rating Decision" 
(evidently referring to the May 1968 rating decision).  The 
veteran and his representative have based their theories 
primarily on the case of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999).

The Board here observes that it is not necessary to discuss 
in depth the holding of Hayre, the veteran's representative's 
argument's concerning Hayre, or the changes and or 
limitations that Cook v. West, No. 98-1801 (U.S. Vet. App. 
June 1, 2000) may or may not have placed on Hayre.  It is 
only necessary to note that the arguments (Hayre-related) 
forwarded by the veteran require that there be a pending 
claim or a prior final decision.  However, according to 
Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996), there are no 
pending claims for PTSD or prior final denials of PTSD in 
this case currently before the Board.

Ephraim essentially held that a newly diagnosed disorder, 
whether or not medically related to a previously diagnosed 
disorder, can not be the same claim when it has not been 
previously considered.  It was noted that a claim based on 
the diagnosis of a new disorder, taken alone or in 
combination with a prior diagnosis of a related disorder, 
states a new claim, for the purpose of the jurisdictional 
requirement, when the new disorder had not previously been 
diagnosed and considered.  Ephraim v. Brown, 82 F.3d at 402.

In other words, according to Ephraim, until August 23, 1993, 
there was no claim, formal or informal, of entitlement to 
service connection for PTSD, and until July 1994, no such 
claim had been adjudicated.  Therefore, any assertions that 
there was a pending claim for PTSD, or that there were duty 
to assist deficiencies in prior claims, are not for 
application in this case, as there are no pending claims or 
prior final denials involving PTSD until August 23, 1993.

Looking at the veteran's representative's arguments in light 
of Ephraim, the Board notes that the assertion that the April 
1968 claim is still pending can not prevail, as the April 
1968 claim was not for PTSD.  Not only were the April 1968 
and January 1993 claims not for PTSD, the April 1968 and 
January 1973 claims were not even claims of entitlement to 
service connection but were instead claims for non-service 
connected pension benefits.  A review of the April 1968 claim 
reveals that the veteran asserted that he suffered from a 
nervous condition as the residuals of a "beating with a gas 
pipe."  Additional documents submitted with the claim 
reflect that the reported beating with a gas pipe took place 
in 1967, more than a decade after the veteran left service.  
There was nothing in the veteran's April 1968 claim 
(including the May 1968 VA psychiatric examination) 
manifesting an intent to file a claim for benefits related to 
events during service.

As for the veteran's allegations of the RO's failing to 
assist the veteran by obtaining Social Security records, the 
Board again notes that there have been no prior PTSD claims 
and there can not therefore be any failure of the duty to 
assist the veteran in a claim for PTSD.  Even if there had 
been a failure in the duty to assist the veteran by not 
obtaining Social Security records, that would not make the 
May 1968 rating decision non-final.  Further, the RO's 
contended requirement to reconsider the May 1968 rating 
decision "based on the discovery of previously unavailable 
military records" likewise will be of no help to the veteran 
as the May 1968 claim did not deal with entitlement to 
service connection, let alone entitlement to service 
connection for PTSD.

The veteran's attorney has contended that the VCAA requires 
that the veteran be afforded "a retrospective medical 
opinion to determine whether the veteran can be reasonably 
determined to have suffered from post traumatic stress 
disorder in 1968."  Service connection has been granted for 
PTSD, a recognition that the psychiatric difficulties that he 
experienced are indeed directly related to his military 
service.  However, even if medical knowledge and a 
retrospective review of his records demonstrate affirmatively 
that he has had PTSD, however classified, all along, the 
effective date of the grant of service connection for PTSD 
cannot be earlier than the date of the receipt of the 
veteran's claim (August 23, 1993) or date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.

As previously discussed, under the governing legal authority, 
it is the later of the date of receipt of claim or the date 
entitlement arose that is the earliest effective date 
assignable.  See 38 C.F.R. § 3.400(b)(2).  The simple fact 
remains, that, according to Ephraim, a claim for PTSD in this 
case was not received until August 23, 1993.  In sum, the 
veteran has not cited any legal authority, statute, 
regulation or Court case which would permit making the 
effective date of the grant of service connection for PTSD 
earlier than August 23, 1993.


ORDER

Entitlement to an effective date prior to August 23, 1993, 
for a grant of service connection for PTSD is denied.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals



 

